PER CURIAM
On de novo review of the dissolution of this long-term marriage, we find that the trial court erred by not considering the value of husband’s vested pension in the property division. By correctly considering its present value, the pension is worth $59,366 to husband (increasing his personal award under the decree from $10,800 to $70,166), and the spouse’s remainder benefit to wife is worth $5,416 (increasing her award under the decree from $13,800 to $19,216). That leaves a difference of $50,950. Wife is entitled to have her award increased by one-half of that amount, $25,475.
To accomplish this, we modify the decree regarding the sale of the parties’ house. The house, which has a stipulated value of $100,000, shall be sold within a reasonable time. From the proceeds, after deducting the mortgage of $19,150 and all costs of sale, wife shall be awarded $25,475. The remaining proceeds shall be divided equally between the parties.
Affirmed as modified. Costs to wife.